DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2018, 06/19/2020, 08/06/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0152302 (Nishino) in view of US 2016/0311499 (Kasai) further in view of US 2016/0280327 (Tiso).

Regarding claim 1, Nishino teaches operating device for a human powered vehicle (Fig. 1 shows a human powered vehicle with an operating device) [0049-0053, 0153], comprising: 
a base member including a cylinder bore (Fig. 11 shows a base member 28 including a hydraulic unit HU1 comprising a cylinder bore 48) [0091, 0153];
 a first operating member configured to be movably coupled to the base member about a pivot axis between a first rest position and a first operated position (Fig. 11 shows operating member 18 movably coupled to base member 28 between a first rest position P1 and a first operated position P2 about a pivot axis A1) [0088-0092, 0153];
 a piston configured to be movably provided in the cylinder bore and to be pulled in response to a movement of the first operating member from the first rest position toward the first operated position (Fig. 11 shows piston as labeled in diagram below, in Fig. 3 piston 42 is shown to be configured to be movably provided in the cylinder bore 48 and to be pulled in response to a movement of the operating member 18 from the first rest position P1 toward first operating position P2) [0091],

    PNG
    media_image1.png
    778
    670
    media_image1.png
    Greyscale

 the base member includes a first end portion configured to be coupled to a handlebar (Fig. 11 shows base member 28 having a first end portion configured to be coupled to handlebar B2), and a second end portion opposite to the first end portion, the cylinder bore and the piston is provided to the second end portion (Fig. 11 shows the second end portion opposite to the first end portion comprising the cylinder bore and piston as shown in labeled diagram below); 

    PNG
    media_image2.png
    778
    670
    media_image2.png
    Greyscale

and
 a power storage (Fig. 11 shows power supply battery BT11) [0081-0082, 0101, 0153-0154],
and
 the power storage is disposed to the base member (Fig. 11 shows battery BT11 is disposed to the base member 28) [0153-0154] at a height below the pivot axis when viewed from a direction parallel to the pivot axis (Fig. 11 shows the battery BT11 being at a height below the pivot axis A1 when viewed from a direction parallel to the pivot axis A1) and when the base member is mounted to the handlebar (Fig. 11 shows base member 28 is mounted to handlebar B2) [0088-0092, 0153-0154].
	However, Nishino does not teach an electric generator configured to generate electric power in accordance with a physical change applied to the operating device; power storage configured to be charged with the electric power generated by the electric generator, wherein the electric generator is disposed to the first operating member.
However, Kasai teaches an electric generator configured to generate electric power in accordance with a physical change applied to the operating device (Fig. 3 shows power sources 50 and 60 are piezoelectric element that is configured to generate power by a physical change applied to switches SW1 to SW4 which are on the operating devices 14 and 16) [0055-0056]; and
electric power generated by the electric generator (Fig. 2 shows on board power sources 50 and
60 which can include a secondary battery or a generator configured to generate electric power)
[0055];
the electric generator is disposed to one of the base member and the first operating member (Fig.
2 shows power sources 50 and 60 ie. electric generator disposed to the operating devices 14 and
16) [0055].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the electric generator which can generate power based on a
physical change applied to the operating device as taught by Kasai to be implemented in the
handlebar as taught by Nishino in order to ensure uninterruptible power supply to be available to
the human powered vehicle in order to supply continuous power to the various electrical
components of said vehicle.
However, Nishino and Kasai does not explicitly teach the power storage being charged
with electric power generated by the electric generator.
However, Tiso teaches the power storage being charged with electric power generated by
the electric generator (piezoelectric type generator generates electrical energy usable to power
and charge one or more batteries) [0072].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the handlebar assembly comprising the power storage as
taught by Nishino and the piezoelectric generator as taught by Kasai to be combined so as to
ensure that the piezoelectric generator is charging the power storage as taught by Tiso in order to
ensure that uninterruptible power is supplied to the various electrical components of the human
powered vehicle.


Regarding claim 3, Nishino teaches an operating device for a human powered vehicle(Fig. 1 shows a human powered vehicle with an operating device) [0049-0053, 0153], comprising:
 a base member including a cylinder bore (Fig. 11 shows a base member 28 including a hydraulic unit HU1 comprising a cylinder bore 48) [0091, 0153];
 a first operating member configured to be movably coupled to the base member about a pivot axis between a first rest position and a first operated position (Fig. 11 shows operating member 18 movably coupled to base member 28 between a first rest position P1 and a first operated position P2 about a pivot axis A1) [0088-0092, 0153];
 a piston configured to be movably provided in the cylinder bore and to be pulled in response to a movement of the first operating member from the first rest position toward the first operated position (Fig. 11 shows piston as labeled in diagram below, in Fig. 3 piston 42 is shown to be configured to be movably provided in the cylinder bore 48 and to be pulled in response to a movement of the operating member 18 from the first rest position P1 toward first operating position P2) [0091],

    PNG
    media_image1.png
    778
    670
    media_image1.png
    Greyscale

  the base member includes a first end portion configured to be coupled to a handlebar (Fig. 11 shows base member 28 having a first end portion configured to be coupled to handlebar B2), and a second end portion opposite to the first end portion, the cylinder bore and the piston is provided to the second end portion (Fig. 11 shows the second end portion opposite to the first end portion comprising the cylinder bore and piston as shown in labeled diagram below);

    PNG
    media_image2.png
    778
    670
    media_image2.png
    Greyscale

 a second operating member configured to be movably coupled to one of the base member and the first operating member (Fig. 11 shows operating member 32 configured to be movably coupled to one of the base member 28 and first operating member 18) [0088-0092, 0153]; and
 a power storage (Fig. 11 shows power supply battery BT11) [0081-0082, 0101, 0153-0154], wherein the power storage is mounted to the base member (Fig. 11 shows battery BT11 is disposed to the base member 28) [0153-0154], at a height below the pivot axis when viewed from a direction parallel to the pivot axis (Fig. 11 shows the battery BT11 being at a height below the pivot axis A1 when viewed from a direction parallel to the pivot axis A1)  and when the base member is mounted to the handlebar (Fig. 11 shows base member 28 is mounted to handlebar B2) [0088-0092, 0153-0154].
However, Nishino fails to teach an electric generator configured to generate electric power in accordance with a physical change applied to the operating device; and power storage
configured to be charged by electric power generated by the electric generator; the electric
generator is disposed to one of the base member and the first operating member.
However, Kasai teaches an electric generator configured to generate electric power in
accordance with a physical change applied to the operating device (Fig. 3 shows power sources
50 and 60 are piezoelectric element that is configured to generate power by a physical change
applied to switches SW1 to SW4 which are on the operating devices 14 and 16) [0055-0056];
and
electric power generated by the electric generator (Fig. 2 shows on board power sources 50 and
60 which can include a secondary battery or a generator configured to generate electric power)
[0055];
the electric generator is disposed to one of the base member and the first operating member (Fig.
2 shows power sources 50 and 60 ie. electric generator disposed to the operating devices 14 and
16) [0055].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the electric generator which can generate power based on a
physical change applied to the operating device as taught by Kasai to be implemented in the
handlebar as taught by Nishino in order to ensure uninterruptible power supply to be available to the human powered vehicle in order to supply continuous power to the various electrical
components of said vehicle.
However, Nishino and Kasai does not explicitly teach the power storage being charged
with electric power generated by the electric generator.
However, Tiso teaches the power storage being charged with electric power generated by
the electric generator (piezoelectric type generator generates electrical energy usable to power
and charge one or more batteries) [0072].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the handlebar assembly comprising the power storage as
taught by Nishino and the piezoelectric generator as taught by Kasai to be combined so as to
ensure that the piezoelectric generator is charging the power storage as taught by Tiso in order to
ensure that uninterruptible power is supplied to the various electrical components of the human
powered vehicle.  

Regarding claim 4, Nishino teaches further comprising:
an electrical switch (Fig. 11 shows switches SW11 and SW21) [0094, 0153-0155]; and
a controller configured to generate an operation signal in response to an operation of the
electrical switch [0074-0075, 0153-0157].
However, Nishino does not teach wherein the electric generator is configured to generate
the electric power in response to the operation of the electrical switch.
However, Kasai teaches wherein the electric generator is configured to generate the
electric power in response to the operation of the electrical switch (Fig. 3 shows power sources 50 and 60 are piezoelectric element that is configured to generate power by a physical change
applied to switches SW1 to SW4 which are on the operating devices 14 and 16) [0055-0056].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the electric generator which can generate power based on a
physical change applied to the operating device as taught by Kasai to be implemented in the
handlebar as taught by Nishino in order to ensure uninterruptible power supply to be available to
the human powered vehicle in order to supply continuous power to the various electrical
components of said vehicle.

Regarding claim 5, Nishino teaches further comprising a second operating member configured to
be movably coupled to one of the base member and the first operating member (Fig. 11 shows
operating member 32 configured to be movably coupled to operating member 18) [0088, 0153].
However, Nishino does not teach wherein both of the electrical switch and the electric
generator are provided on at least one of the base member, the first operating member, and the
second operating member.
However, Nishino first embodiment teaches wherein the electrical switch provided on at least one of the first operating member and the second operating member (Fig. 3 shows switches SW11 and SW21 disposed on at least one of the operating member 32) [0094, 0153].
It would have been obvious an obvious matter of design choice to one with ordinary skill
in the art before the effective filing date of the claimed invention to have the electrical switch to be disposed in one of the first operating member and second operating member as taught by Nishino first embodiment since Nishino first embodiment teaches that the switch SW11 can be mounted to one of base member, first operating member 18 and additional operating member 32 since the applicant has not disclosed that having the electrical switch in one of the first operating member and second operating member solves any stated problem or is for any particular purpose. 

Regarding claim 6, Nishino teaches further comprising a communicator configured to wirelessly
transmit the operation signal generated by the controller [0073-0076, 0153]. 

Regarding claim 7, Nishino teaches further comprising a second operating member configured to
be movably coupled to one of the base member and the first operating member (Fig. 11 shows
operating member 32 configured to be movably coupled to one of base member 28 and operating member 18) [0088, 0153],
wherein the communicator is configured to be provided on at least one of the base member, the
first operating member, and the second operating member [0103].

Regarding claim 8, Nishino, Kasai and Tiso teaches the operating device according to claim 1.
However, Nishino does not teach wherein the electric generator includes a piezoelectric
element.
However, Kasai teaches wherein the electric generator includes a piezoelectric element [0055].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have a piezoelectric element as the electric generator as taught
by Kasai to efficiently convert the mechanical energy produced by the human vehicle rider to
electrical energy to be supplied to the electronics of the handlebar as taught by Nishino in order
to ensure uninterruptible power supply to the system.
Regarding claim 9, Nishino teaches, wherein the base member includes a hydraulic reservoir configured to be connected to the cylinder bore (Fig. 11 shows base member 28 including a hydraulic reservoir HU1 connected to cylinder bore) [0091, 0153].

Regarding claim 10, Nishino teaches wherein the base member includes a first end configured to be mounted to a steering device of the human powered vehicle, a second end opposite to the first end, and a grip portion configured to be arranged between the first end and the second end (Fig. 3 shows base member 28 including a first end configured to be mounted to a steering device which is the handle bar B2, a second end opposite to the first end and a grip portion arranged between the first end and the second end) [0089, 0153].

Regarding claim 22, Nishino teaches wherein the operating device is a hand operating device
(Fig. 1 shows a human powered vehicle with an operating device which is a hand operating
device) [0088, 0153].
However, Nishino does not teach the electric generator is configured to generate electric
power in accordance with the physical change applied to the hand operating device.
However, Kasai teaches the electric generator is configured to generate electric power in
accordance with the physical change applied to the hand operating device (Fig. 3 shows power
sources 50 and 60 are piezoelectric element that is configured to generate power by a physical
change applied to switches SW1 to SW4 which are on the operating devices 14 and 16) [0055-
0056].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the electric generator which can generate power based on a
physical change applied to the operating device as taught by Kasai to be implemented in the
handlebar as taught by Nishino in order to ensure uninterruptible power supply to be available to
the human powered vehicle in order to supply continuous power to the various electrical
components of said vehicle.


Regarding claim 23, Nishino teaches operating device for a human powered vehicle (Fig. 1 shows a human powered vehicle with an operating device) [0049-0053, 0153], comprising: 
a base member including a cylinder bore (Fig. 11 shows a base member 28 including a hydraulic unit HU1 comprising a cylinder bore 48) [0091, 0153];
a first operating member configured to be movably coupled to the base member about a pivot axis between a first rest position and a first operated position (Fig. 11 shows operating member 18 movably coupled to base member 28 between a first rest position P1 and a first operated position P2 about a pivot axis A1) [0088-0092, 0153];
a piston configured to be movably provided in the cylinder bore and to be pulled in response to a movement of the first operating member from the first rest position toward the first operated position (Fig. 11 shows piston as labeled in diagram below, in Fig. 3 piston 42 is shown to be configured to be movably provided in the cylinder bore 48 and to be pulled in response to a movement of the operating member 18 from the first rest position P1 toward first operating position P2) [0091],
  
    PNG
    media_image3.png
    755
    650
    media_image3.png
    Greyscale

the base member includes a first end portion configured to be coupled to a handlebar (Fig. 11 shows base member 28 having a first end portion configured to be coupled to handlebar B2), and a second end portion opposite to the first end portion, the cylinder bore and the piston is provided to the second end portion (Fig. 11 shows the second end portion opposite to the first end portion comprising the cylinder bore and piston as shown in labeled diagram below);

    PNG
    media_image2.png
    778
    670
    media_image2.png
    Greyscale

 a second operating member configured to be movably coupled to one of the base member and the first operating member (Fig. 11 shows operating member 32 configured to be movably coupled to operating member 18) [0088, 0153-0155]; and
 a power storage (Fig. 11 shows power supply battery BT11) [0081-0082, 0101, 0153-0154],
 the power storage is disposed to the base member (Fig. 11 shows battery BT11 is disposed to the base member 28) [0153-0154] at a height below the pivot axis when viewed from a direction parallel to the pivot axis (Fig. 11 shows the battery BT11 being at a height below the pivot axis A1 when viewed from a direction parallel to the pivot axis A1) and when the base member is mounted to the handlebar (Fig. 11 shows base member 28 is mounted to handlebar B2) [0088-0092, 0153-0154].
However, Nishino fails to teach an electric generator configured to generate electric
power in accordance with a physical change applied to the operating device; and power storage
configured to be charged by electric power generated by the electric generator; the electric
generator is disposed to one of the base member and the first operating member.
However, Kasai teaches an electric generator configured to generate electric power in
accordance with a physical change applied to the operating device (Fig. 3 shows power sources
50 and 60 are piezoelectric element that is configured to generate power by a physical change
applied to switches SW1 to SW4 which are on the operating devices 14 and 16) [0055-0056];
and
electric power generated by the electric generator (Fig. 2 shows on board power sources 50 and
60 which can include a secondary battery or a generator configured to generate electric power)
[0055];
the electric generator is disposed to one of the base member and the first operating member (Fig.
2 shows power sources 50 and 60 ie. electric generator disposed to the operating devices 14 and
16) [0055].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the electric generator which can generate power based on a
physical change applied to the operating device as taught by Kasai to be implemented in the
handlebar as taught by Nishino in order to ensure uninterruptible power supply to be available to the human powered vehicle in order to supply continuous power to the various electrical
components of said vehicle.
However, Nishino and Kasai does not explicitly teach the power storage being charged
with electric power generated by the electric generator.
However, Tiso teaches the power storage being charged with electric power generated by
the electric generator (piezoelectric type generator generates electrical energy usable to power
and charge one or more batteries) [0072].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the handlebar assembly comprising the power storage as
taught by Nishino and the piezoelectric generator as taught by Kasai to be combined so as to
ensure that the piezoelectric generator is charging the power storage as taught by Tiso in order to
ensure that uninterruptible power is supplied to the various electrical components of the human
powered vehicle.  


Regarding claim 24, Nishino, Kasai and Tiso teaches operating device according to claim 1.
However, Nishino and Kasai does not explicitly teach wherein the power storage is a
rechargeable battery.
However, Tiso teaches wherein the power storage is a rechargeable battery (battery being
charged by the piezoelectric generator thereby indicating that the battery is rechargeable) [0031,
0072].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the power storage as taught by Nishino to be a rechargeable battery in order to ensure that the battery is reusable by charging the battery after it being
discharged by supplying power to the electronic components of the human powered vehicle.

Regarding claim 25, Nishino, Kasai and Tiso teaches claim 4.
However, Nishino does not teach wherein both of the electrical switch and the electric
generator are provided on at least one of the base member, the first operating member, and the
second operating member.
However, Kasai teaches wherein both of the electrical switch and the electric generator
are provided on at least one of the base member, the first operating member, and the second
operating member (Fig. 2 shows both the electrical switches SW 1-4 and electric generator 50
and 60 are on the operating members 14, 16) [0055].
It would have been obvious an obvious matter of design choice to one with ordinary skill
in the art before the effective filing date of the claimed invention to have the electrical switch
and electric generator both are provided on operating member, since applicant has not disclosed
that having the electrical switch and electric generator both are provided on operating member
solves any stated problem or is for any particular purpose.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0152302 (Nishino) in view of US 2016/0280327 (Tiso).

Regarding claim 11, Nishino teaches operating device for a human powered vehicle, comprising:
 a base member including a cylinder bore (Fig. 11 shows a base member 28 including a hydraulic unit HU1 comprising a cylinder bore 48) [0091, 0153];
 a first operating member configured to be movably coupled to the base member about a pivot axis between a first rest position and a first operated position (Fig. 11 shows operating member 18 movably coupled to base member 28 between a first rest position P1 and a first operated position P2 about a pivot axis A1) [0088-0092, 0153];
 a piston configured to be movably provided in the cylinder bore and to be pulled in response to a movement of the first operating member from the first rest position toward the first operated position (Fig. 11 shows piston as labeled in diagram below, in Fig. 3 piston 42 is shown to be configured to be movably provided in the cylinder bore 48 and to be pulled in response to a movement of the operating member 18 from the first rest position P1 toward first operating position P2) [0091],

    PNG
    media_image1.png
    778
    670
    media_image1.png
    Greyscale

the base member includes a first end portion configured to be coupled to a handlebar (Fig. 11 shows base member 28 having a first end portion configured to be coupled to handlebar B2), and a second end portion opposite to the first end portion, the cylinder bore and the piston is provided to the second end portion (Fig. 11 shows the second end portion opposite to the first end portion comprising the cylinder bore and piston as shown in labeled diagram below);

    PNG
    media_image4.png
    973
    838
    media_image4.png
    Greyscale

 and
 a power storage (Fig. 11 shows power supply battery BT11) [0081-0082, 0101, 0153-0154],
and
 the power storage is mounted to the base member (Fig. 11 shows battery BT11 is disposed to the base member 28) [0153-0154] at a height below the pivot axis (Fig. 11 shows the battery BT11 being at a height below the pivot axis A1 when viewed from a direction parallel to the pivot axis A1) when viewed from a direction parallel to the pivot axis when the base member is mounted to the handlebar (Fig. 11 shows base member 28 is mounted to handlebar B2) [0088-0092, 0153-0154].
However, Nishino does not teach power storage configured to be charged; wherein the power storage is a rechargeable battery. 
However, Tiso teaches power storage configured to be charged; wherein the power storage is a rechargeable battery [0072].
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power storage as taught by Nishino to be a power storage that is configured to be charged as taught by Tiso in order to ensure that the power storage is reusable by charging the battery after it being discharged by supplying power to the electronic components of the human powered vehicle.

Regarding claim 12, Nishino teaches operating device for a human powered vehicle, comprising:
 a base member including a cylinder bore (Fig. 11 shows a base member 28 including a hydraulic unit HU1 comprising a cylinder bore 48) [0091, 0153];
a first operating member configured to be movably coupled to the base member about a pivot axis between a first rest position and a first operated position (Fig. 11 shows operating member 18 movably coupled to base member 28 between a first rest position P1 and a first operated position P2 about a pivot axis A1) [0088-0092, 0153];
a piston configured to be movably provided in the cylinder bore and to be pulled in response to a movement of the first operating member from the first rest position toward the first operated position (Fig. 11 shows piston as labeled in diagram below, in Fig. 3 piston 42 is shown to be configured to be movably provided in the cylinder bore 48 and to be pulled in response to a movement of the operating member 18 from the first rest position P1 toward first operating position P2) [0091],
 
    PNG
    media_image3.png
    755
    650
    media_image3.png
    Greyscale

the base member includes a first end portion configured to be coupled to a handlebar (Fig. 11 shows base member 28 having a first end portion configured to be coupled to handlebar B2), and
 a second end portion opposite to the first end portion, the cylinder bore and the piston is provided to the second end portion (Fig. 11 shows the second end portion opposite to the first end portion comprising the cylinder bore and piston as shown in labeled diagram below);

    PNG
    media_image4.png
    973
    838
    media_image4.png
    Greyscale

 a power storage (Fig. 11 shows power supply battery BT11) [0081-0082, 0101, 0153-0154],
and 
a second operating member configured to be movably coupled to one of the base member and the first operating member, 
wherein the power storage is mounted to the base member (Fig. 11 shows battery BT11 is disposed to the base member 28) [0153-0154], at a height below the pivot axis (Fig. 11 shows the battery BT11 being at a height below the pivot axis A1 when viewed from a direction parallel to the pivot axis A1) when viewed from a direction parallel to the pivot axis when the base member is mounted to the handlebar (Fig. 11 shows base member 28 is mounted to handlebar B2) [0088-0092, 0153-0154].
However, Nishino fails to teach power storage configured to be charged.
However, Tiso teaches power storage configured to be charged [0072].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the power storage as taught by Nishino to be a power
storage that is configured to be charged as taught by Tiso in order to ensure that the power
storage is reusable by charging the battery after it being discharged by supplying power to the
electronic components of the human powered vehicle.

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US
2016/0152302 (Nishino) in view of US 2016/0280327 (Tiso) further in view of US
2016/0311499 (Kasai).

Regarding claim 13, Nishino and Tiso teaches operating device according to claim 11.
However, Nishino does not explicitly teach wherein the power storage is configured to be
charged with the electric power generated by the electric generator.
However, Tiso teaches wherein the power storage is configured to be charged with the
electric power generated by the electric generator (piezoelectric type generator generates
electrical energy usable to power and charge one or more batteries) [0072-0073].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the handlebar assembly comprising the power storage as
taught by Nishino so as to ensure that the piezoelectric generator is charging the power storage as taught by Tiso in order to ensure that uninterruptible power is supplied to the various electrical
components of the human powered vehicle.
However, Nishino and Tiso does not teach further comprising an electric generator
configured to generate electric power in accordance with a physical change applied to the
operating device.
However, Kasai teaches an electric generator configured to generate electric power in
accordance with a physical change applied to the operating device [0055].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have a piezoelectric element as the electric generator as taught
by Kasai to efficiently convert the mechanical energy produced by the human vehicle rider to
electrical energy to be supplied to battery as taught by Tiso in order to operate the electronics of
the handlebar as taught by Nishino in order to ensure uninterruptible power supply to the system.


Regarding claim 14, Nishino teaches further comprising:
an electrical switch (Fig. 11 shows switches SW11 and SW21) [0094, 0153-0157]; and
a controller configured to generate an operation signal in response to an operation of the
electrical switch [0074-0075, 0153-0158].
However, Nishino and Tiso does not teach wherein the electric generator is configured to
generate the electric power in response to the operation of the electrical switch.
However, Kasai teaches wherein the electric generator is configured to generate the
electric power in response to the operation of the electrical switch (Fig. 3 shows power sources 50 and 60 are piezoelectric element that is configured to generate power by a physical change
applied to switches SW1 to SW4 which are on the operating devices 14 and 16) [0055-0056].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have the electric generator which can generate power based on a
physical change applied to the operating device as taught by Kasai to be implemented in the
handlebar as taught by Nishino and Tiso in order to ensure uninterruptible power supply to be
available to the human powered vehicle in order to supply continuous power to the various
electrical components of said vehicle.

Regarding claim 15, Nishino teaches further comprising a second operating member configured to be movably coupled to one of the base member and the first operating member (Fig. 11 shows operating member 32 configured to be movably coupled to operating member 18) [0088, 0153], the electrical switch provided on at least one of the base member, the first operating member and the second operating member (Fig. 11 electrical switches SW11, SW21 provided on base member 28).
 However, Nishino and Tiso does not teach wherein both of the electrical switch and the electric generator are provided on at least one of the base member, the first operating member, and the second operating member.
 However, Kasai teaches wherein both of the electrical switch and the electric generator are provided on at least one of the base member, the first operating member, and the second operating member (Fig. 2 shows both the electrical switches SW 1-4 and electric generator 50 and 60 are on the operating members 14, 16) [0055].
It would have been obvious an obvious matter of design choice to one with ordinary skill
in the art before the effective filing date of the claimed invention to have the electrical switch
and electric generator both are provided on operating member, since applicant has not disclosed
that having the electrical switch and electric generator both are provided on operating member
solves any stated problem or is for any particular purpose.

Regarding claim 16, Nishino teaches further comprising a communicator configured to wirelessly transmit the operation signal generated by the controller [0073-0076, 0153-0158].

Regarding claim 17, Nishino teaches further comprising a second operating member configured to be movably coupled to one of the base member and the first operating member (Fig. 11 shows operating member 32 configured to be movably coupled to operating member 18) [0088, 0153], wherein the communicator is configured to be provided on at least one of the base member, the first operating member, and the second operating member [0103, 0153-0158].


Regarding claim 18, Nishino and Tiso teaches claim 13.
However, Nishino does not teach wherein the electric generator includes a piezoelectric
element.
However, Tiso teaches wherein the electric generator includes a piezoelectric element
[0072-0073].
It would have been obvious to one with ordinary skill in the art before the effective filing
date of the claimed invention to have a piezoelectric element as the electric generator as taught
by Tiso to efficiently convert the mechanical energy produced by the human vehicle rider to
electrical energy to be supplied to the battery as taught by Nishino in order to ensure
uninterruptible power supply to the system.


Regarding claim 19, Nishino teaches wherein the base member includes a hydraulic reservoir configured to be connected to the cylinder bore (Fig. 11 shows base member 28 includes a hydraulic reservoir HU1 configured to be connected to cylinder bore) [0091, 0153]. 

Regarding claim 20, Nishino teaches wherein the base member includes a first end configured to be mounted to a steering device of the human powered vehicle, a second end opposite to the first end, and a grip portion configured to be arranged between the first end and the second end (Fig. 11 shows base member 28 including a first end configured to be mounted to a steering device which is the handle bar B2, a second end opposite to the first end and a grip portion arranged between the first end and the second end) [0089, 0153].
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but is moot in light of the rejection being done based on a different embodiment of Nishino which teaches the amended portions of the claims. 
In regards to the amended portion “a piston configured to be movably provided in the cylinder bore and to be pulled in response to a movement of the first operating member from the first rest position toward the first operated position, the base member includes a first end portion configured to be coupled to a handlebar, and a second end portion opposite to the first end portion, the cylinder bore and the piston is provided to the second end portion” as added to the independent claims 1, 3, 11-12 and 23 are shown in the Nishino fourth embodiment as shown in labeled diagram of Fig. 11 of Nishino which represents the fourth embodiment as described in paragraphs [0153-0157]. 
Hereby, the Examiner provides a labeled diagram of Nishino Fig. 11 ie. fourth embodiment which shows the abovementioned amended portion of the independent claims: 

    PNG
    media_image4.png
    973
    838
    media_image4.png
    Greyscale

In the labeled figure above it is shown a first portion of the base member 28 which is coupled to the handlebar B2, furthermore, the figure comprises of a second portion which is opposite to the first end portion which comprises the cylinder bore as labeled above and the piston. 
Thereby, the rejection stands. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836